 Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 1 of 12



                                                                              FILED
                                                                                  JUN 272019
                                                                         CLERK,   U.S.   DISTRIT1OURT
                        UNITED STATES DISTRICT COURT WESTERN DISTR1G11TEXAS
                      FOR THE WESTERN DISTRICT OF TEXA
                                                                DE)rY LERK
                            SAN ANTONIO DIVISION

 In Re: LEXINGTON INSURANCE                           §
 COMPANY SUBPOENAS                                    §
                                                      §
                                                      §
                                                      §
                                                          SA19rCO758'
                                                      §   CIVIL ACTION NO.
                                                     §
                                                     §
                                                     §
                                                     §



 SANDPIPER CONDOMINIUM COUNCIL OF OWNERS, INC.'S MOTION FOR
     PROTECTION OR TO MODIFY AND/OR QUASH CONCERNING



TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW SANDPIPER CONDOMINIUM COUNCIL OF OWNERS, INC.

("Sandpiper" or "Plaintiff'), Plaintiff in Civil Action No. 2:18-CV-00414 pending in the

Corpus Christi Division of the Southern District of Texas, with the consent of Michael

Smiley and Michael Mansueto (collectively "respondents"), and pursuant to the Federal

Rules of Civil Procedure, including Rules 26 and 45, files this motion in connection with

the above referenced document production subpoenas served on respondents, its officers

or representatives, by      LEXINGTON INSURANCE COMPANY ("Lexington"),
Defendant in said Civil Action, and would show as follows:

   1.   The subpoenas directed to respondents are attached as Exhibits A-I and A-2.

        Plaintiff and respondents reserve the right to seek additional relief in the form of
        additional motions to quash or modify, or for protective order, or by way of

        assertion or claim of privilege or protection from discovery, or otherwise.
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 2 of 12




  2.    Subject to such reservation of rights, Plaintiff and respondents have objected to

        the subpoenas referenced herein and asserted privilege and protection from

        disclosure with respect to same as per the attached Exhibit B, which is

        incorporated herein for all purposes.

  3.    On its face, Rule 45(d)(3)(A)(iii) requires that a court "must quash or modify a

        subpoena that. . . requires disclosure of privileged or protected matter, if no

       exception or waiver applies..." Moreover, under Rule 45(d)(3)(A)(i)-(iii) a court

       must protect one subjected to a subpoena from undue burden or from failing to

       allow a reasonable time to comply, and Rule 45(d)(l) requires that the court

       "must enforce" the duty to "take reasonable steps to avoid imposing undue burden

       or expense on a person subject to a subpoena.

 4.    On May 28, 2019, Defendant served Plaintiff's counsel with document production

       subpoenas for respondents, whom Defendant knows to be officers, board

       members, owner members, and/or former officers or board members of Plaintiff.

       In fact, Defendant requested Plaintiff's counsel to accept service of such

       subpoenas on behalf of the respondents, which Plaintiffs counsel agreed to do.

       The subpoenas each state a response date in this district an division of June 28,

       2019. The subpoenas are attached as Exhibits A-i and A-2.

 5.    Plaintiff was sent notice of the subpoenas on May 28, 2019, and Plaintiff's and the

       respondents' objections were filed within 14 days thereafter under Rule
       45(d)(2)(B) (formerly Rule 45(c)(2)). Such rule provides protection from

       overbroad subpoenas that place upon a respondent the "burdensome task to

       provide full information regarding that person's claims to privilege or work

       product protection. Such a person is entitled to protection that may be secured" by

       such objections. F.R.C.P. 45- Advisory Committee Note 33. Compliance with the

       subpoenas for Messrs. Smiley and Mansueto would be unreasonable and

       oppressive and involve undue burden and expense under the circumstances of this


                                                                                        2
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 3 of 12




      case and would violate the requirement of proportionality, where Defendant

      knows that such witnesses are management officers, agents, principals, and/or

      representatives of the Plaintiff, and knows that a substantial portion, if not all, of

      the documents sought are privileged, protected from discovery, or have already

      been objected to or responded to by Plaintiff after searching them for any

      applicable privileges or other bases for non-disclosure.

 6.   Such subpoenas, on their face and otherwise, seek information that is privileged

      from disclosure or subject to protection as work product or trial preparation

      materials, and in fact, most or all of the information sought is duplicative of

      requests for documents served upon Plaintiff and as to which Plaintiff has already

      asserted and claimed such privileges and protection. For example, Plaintiff has

      already responded to over 50 overbroad document requests concerning the same

      subject matter, as well as numerous document production subpoenas directed to

      its agents, consultants, contractors, or representatives. In this connection, Plaintiff

      here incorporates by reference as if fully set forth at length Plaintiff's Responses

      to Lexington's First Set of Document Requests.

 7. In response to such requests, Plaintiff has asserted and claimed privilege and

      protection from disclosure of work product, attorney-client communications, and

      materials protected from disclosure under Rule 26(b)(3) and Rule 26(b)(4).

      Plaintiff has provided logs and specifically claimed that Plaintiffs anticipation of

      litigation in this case occurred on or before March 8, 2018, at which time the

      Board of Directors and Management of Plaintiff decided to pursue possible

      litigation and interview attorneys for that purpose.

 8.   The subpoenas directed to respondents seek, on their face, to obtain the same

      obviously privileged material by attempting to improperly circumvent the




                                                                                           3
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 4 of 12




     objections and claims of privilege already made by Plaintiff in response to Rule 34

     Requests for Documents, and to improperly use Rule 45 to avoid the requirements

     of Rule   34. Category #15 of the documents sought seeks "All documents

     concerning all communications between Sandpiper and... (among many others)

    Plaintiff's Counsel" concerning the property or the claim. "Sandpiper" is defined

    to include the plaintiff organization "and any employees, agents, or other

    representatives or person acting on its behalf or under its direction.. ."just as it was

    so defined in Defendant's previous Rule 34 Requests for Documents. "Plaintiffs

    Counsel" is defined to include "any attorney or their employees, agents,

    principals,. . . or other representative or person acting on their behalf, including but

    not limited to, The Snapka Law Firm, William "Bill" Chriss, Kathryn Snapka, and

    Ken Fields." Mr. Fields represented Plaintiff for years on various matters prior to

    the Snapka Law Firm.

 9. The subpoenas in other respects repeat requests for documents made to Plaintiff

    and previously objected to, for essentially any documents concerning the property

    or the claim or the hurricane, some without temporal limit and some reaching back

    from 2005 to date, including internal communications between members and

    management of the Plaintiff, and communications between Plaintiff and its

    engineers, management team, and consultants after the anticipation of litigation in

    this case, as well as now intentionally seeking information known by Defendant to

    be attorney-client privileged. Rule 501, F.R.E. provides that such privilege is

    governed by the law of Texas, since this is a diversity case. Texas law provides

    that a client has the right to refuse to disclose and prevent any other person from




                                                                                         4
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 5 of 12




     disclosing essentially any communication made between a lawyer and a client

    representative or made between client representatives themselves "made to

    facilitate the rendition of professional legal services to the client." Texas Rule of

    Evidence     503(b)(l). Similarly, Tex. R. Civ. P. 192.5 any material prepared or

    developed in anticipation of litigation by, or communication made in anticipation

    of litigation by or between a party's attorneys, representatives, consultants,

    sureties, indemnitors, insurers, employees, or agents is privileged from disclosure,

    and an assertion that material or information is protected from discovery on this

    basis "is an assertion of privilege" under 'I'exas law. T.R.C.P. 192.5(d). Under the

    federal rules, in any diversity case, state law governs privileges, i.e., what is and is

    not privileged. F.R.E. 501; In re Sealed Case Med. Records, 381 F.3d 1205, 1212

    (D.C. Cir. 2004); Motley v. Marathon Oil, 71 F.3d 1547, 1551      (iØtI
                                                                              Cir. 1995).

 10. Michael Smiley is the President   of Plaintiff. Michael Mansueto is a former board

    member of Plaintiff and currently serves on the Board's Insurance Working

    Group/Committee. All three respondents are member owners of the Plaintiff and

    representatives of Plaintiff. Under the condominium association bylaws, owners

    are members of the incorporated association and may be called upon to indemnify

    the association for damage or loss. Both respondents are in positions where their

    communications with Sandpiper's counsel are with client representatives in

    furtherance of counsel's representation of the client.

 11. Defendant knows   of Plaintiff's prior assertions of privilege and protection from

    discovery as to all document requests in the subpoenas, knows that the respondents

    are officers, directors, agents, members, andlor principals of the Plaintiff




                                                                                            5
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 6 of 12




     organization, and knows it is seeking by the instant subpoenas information

     previously objected to and/or withheld under claim of privilege. Defendant has

     declined to modify or withdraw the subpoenas without court intervention, other

     than to propose that Plaintiff not prepare a privilege log as to items generated after

     the lawsuit was filed.

  12. More specifically in response tO the subpoenas,    Plaintiff and respondents claim

     privilege and protection from disclosure and will withhold or seek to withhold or

     have withheld from production material attorney-client privileged or subject to

     protection as work product or trial preparation material, or under Rule 26(b)(3) or

     Rule 26(b)(4), describing the nature of the documents, communications, or

     electronically stored information as follows: All documents and information

    reflecting or containing communications among attorneys representing Sandpiper

    and/or respondents; all documents and information reflecting or containing

    communications between attorneys representing Sandpiper and/or respondent and

    Sandpiper or its consultants or agents, including its management agent CCMS and

    respondent, officers, board members, and owner members, Borden Insurance,

    South Texas Contracting, Frank Konvicka, Hanson Engineering, or other expert

    witnesses or consultants and their respective employees after Sandpiper anticipated

    litigation in this case, which was on or before March 8, 2018; all documents and

    information reflecting or containing communications between or among such

    attorneys and Sandpiper representatives, consultants, or agents, including but not

    limited to respondents, officers, board members, and owner members, Borden

    Insurance, South Texas Contracting, Frank Konvicka, Hanson Engineering, or
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 7 of 12




        other expert witnesses or consultants after Sandpiper anticipated litigation in this

        case, which was on or before March 8, 2018; and all documents and tangible

        things prepared after anticipation of litigation by or for Sandpiper or its lawyers,

        representatives or agents, including respondents and all         principals, owner

        members, expert consultants, or managers or employees of Plaintiff.

  13.   Plaintiff and respondents object to any request or requirement that Plaintiff or the

        respondents provide any greater specificity in the form of a privilege log beyond

        that which has already been provided herein and before, and further object to

        providing any further privilege logs after the commencement of this action or after

        the anticipation of this litigation because it would be burdensome, oppressive, and

        not proportional to the needs of the case to require same, as evidenced by

        Lexington's own refusal to "provide any privilege log as to documents after the

        commencement of this action."     (See   Defendant's Responses to Plaintiffs First

        Requests for Production of Documents to Defendant Lexington Insurance Company,

        p. 5). Such would involve undue burden and expense in the circumstances of this

        case and would violate the requirement of proportionality, in addition to

        inadvertently revealing privileged or protected information.

 14. Under these circumstances, compliance with the subpoenas would be unreasonable

        and oppressive and involve undue burden and expense. Because of the overbroad

    nature of the requests for documents, they seek massive amounts of irrelevant

        information. The defendant has no need for the information because: it has already

    requested it once and received relevant responsive unprivileged documents; the

    requests are overbroad seeking information irrelevant to any determination of the




                                                                                         7
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 8 of 12




     issues in the case which are based upon the amount necessary to repair damage to

     the building from Hurricane Harvey, as witnessed by the fact that the Defendant

    did not ask for any of the information for the first 16 months it was handling

    Plaintiff's claims for hurricane damage. The document requests do not describe

    any category of documents with any degree of particularity, prefacing each

    category with the phrase "all documents concerning..." a broad plethora of

    subjects including essentially anything having to do with the building, the

    hurricane, or the claim. As such, they amount to nothing more than a fishing

    expedition an impermissible attempt to obtain any document which could

    conceivably be tangentially related to any issue in the case. It will be expensive

    and inconvenient for the respondents, who are not individually represented by

    undersigned counsel but join in these objections pro   Se,   to search for, identify,

    determine the confidentiality of and produce responsive documents. Finally, any

    subpoena presents an undue burden when the subpoena is facially overbroad as

    these subpoenas clearly are.

 15. For example, Michael Mansueto is a Clinical Associate Professor at the UTSA

    Health Science Center and has been scheduled for some time to be out of the

    country or on vacation during this summer. Specifically, while the subpoena issued

    for him requests that he produce documents by June 28, 2019, he will only be in

    the State of Texas for two days between June 9, 2019 and June 27, 2019 due to

   previously scheduled trips out of state. In addition, Plaintiff and the respondents

   will incur unreasonable and unnecessary expense in purchasing portable devices to

    store electronic information or make copies and should not be subjected to same




                                                                                      8
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 9 of 12




        under the circumstances. Michael Smiley will also be on vacation for portions of

        the time allotted for gathering documents and responding.

  16. All parties and witnesses are notified that     if material subject to these claims of

        privilege or protection from disclosure is produced in response to subpoena, any

        party receiving the information must promptly return, sequester, or destroy the

        specified information and any copies it has; must not use or disclose the

        information until the claims are resolved; must take reasonable steps to retrieve the

        information if further disclosed; and may promptly present the information to the

        court under seal for a determination of the claim.

  17.   Plaintiff moves that the subpoenas be quashed, or in the alternative modified to,

        among other things, not request privileged information and not make overbroad

        requests for documents.

 18.    Plaintiff advises the court that a similar motion for protective order has been or is

        being filed in the issuing court, which is already familiar with the issues raised

        herein and has already determined that the subpoenas are overbroad in some

        respects, and that the respondents consent to transfer of this motion to such court,

        as signified by their electronically signed consents below.

 19.    Plaintiff reserves all rights under prior assertions and claims of privilege in this
        case.
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 10 of 12




                                              Respectfully submitted,

                                              THE SNAPKA LAW FIRM
                                              606 N. Carancahua, Suite 1511
                                              P.O. Box 23017
                                              Corpus çhristi, Texas 78403
                                              Telephe: (36/) 888-7676
                                              Facsitfiile: (3&1Y884-8545



                                              State Bf6.   18781200
                                              Email: ksnapka@snapkalaw.com
                                              ATTORNEYS FOR SANDPIPER



 CERTIFICATE OF CONSENT TO TRANSFER MOTION TO ISSUING COURT

       Our signatures below certifies my consent for the court to transfer to the court in

Corpus Christi where the subject subpoenas were issued Sandpiper's motion or mofions

for protection or to modif' or quash concerning subpoenas issued by Lexington Insurance

Company for Michael Mansueto and Michael Smiley.



                                             Michael Mansueto, pro se




                                                                                        10
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 11 of 12




   ERTLFJCATE OF CONSENT TO TRANSFER MQTIQNTO ISSUING COVRT

        My   signature    below cextifes    my   consent    (for   the court to transfer to the court in


 Corpus Cbristi where the subject subpoenas were issued Sandpiper's motion or motions

 for protection or to m.odiii or quash concerning subpoenas issued             by Lexington Insurance

 Company for Michael Mansucto and Michael            Smiley,




                                                   Mchae1          Smiley, pro se




                            CERTIFICATE OF CONFERENCE

My co-counsel in the      underlying case William     1.,   Chriss) confezred       on the subject of this

niotion with opposing counsel Diana         MeMonagle by teleph.one on May              30,   2019 and by

email on   May   28 and   May   30, 2019,   and   also with    opposing counsel James Dennis cm

June 26, 2019 in a promotion conference in the issuing                coVand     Co       1   cannOt agree

about the disposition of this motion.



                                                   Kathryn




                                                                                                       Ii
Case 5:19-mc-00758-DAE Document 1 Filed 06/27/19 Page 12 of 12




                            CERTIFICATE OF SERVICE

       This is to certify that, on June 27, 2019, a true and correct copy of the foregoing

was served on all counsel of record in accordance with the Federal Rules of Civil

Procedure as follows:


 Raymond L. Gregory II
EGGLESTON & BRISCOE, LLP
4800 Three Allen Center
333 Clay Street
Houston, Texas 77002
rJg2riiegglestonbri seoe. corn

Wayne R. Glaubinger
James M. Dennis
Diana McMonagle
One New York Plaza
New York, NY 10004

ATTORNEYS FOR DEFENDANT LEXINGTON INStlRANCECOMPANY




                                                                  for Movant




                                                                                      12
